283 S.W.3d 827 (2009)
STATE of Missouri, Respondent,
v.
Eugene QUARY, Appellant.
No. WD 68364.
Missouri Court of Appeals, Western District.
June 2, 2009.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES E. WELSH, JJ.


*828 Order

PER CURIAM:
Eugene Quary appeals the circuit court's judgment of his conviction for forcible rape in violation of § 566.030, RSMo 2000.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).